DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 12/20/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0268421 A1 Shimizu et al. (herein “Shimizu”).
Regarding claim 34, Shimizu discloses in Fig. 17, an optical system (30) comprising: a waveguide having a substrate (31, wherein the prism is the substrate) with a first surface (shown at 33) and a second surface (shown below 34) opposite the first surface and having a grating medium (33) on the first surface of the substrate; a prism having a first wedge (19) mounted to the second surface of the substrate and having a second wedge (31) mounted to the first wedge, wherein the prism is configured to direct light through the first and second wedges and into the waveguide (see paths from light source 11); and a holographic coupler (33) in the grating medium and configured to diffract the light directed into the waveguide by the prism (para [0090]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24-26, 33, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0268421 A1 Shimizu et al. (herein “Shimizu”).
Regarding claims 19 and 36, Shimizu discloses a display system (30) comprising: first and second substrates (31, 32; paras [0086, 0087], wherein the prisms are the substrates); a grating medium (33, Fig. 13) between the first and second substrates (31, 32); a prism (31) on the first substrate and configured to couple light into the grating medium (33) through the first substrate (31); and a holographic optical element (33) in the grating medium and configured to diffract the light coupled into the grating medium (para [0090]), wherein the prism comprises: a first portion (shown at 31) on a surface of the first substrate that comprises a first material; and a second portion (shown attached to 34) on the first portion.
Shimizu teaches that different materials can be used (paras [0086, 0198, 0213]) and the prism portions can have different indices of refraction (paras [0094-0099]) but is silent as to specifically having the second portion comprising a second material that is different from the first material. However, given that Shimizu had possession of the knowledge of both using different materials and passing different indices of refraction, it would have been obvious to one of ordinary skill in the art at the time the 
Regarding claim 20, Shimizu discloses the second portion comprises an input face (shown at 34) that is configured to receive the light (L1), wherein the second portion is configured to convey the light to the grating medium (33) through the first portion (shown at 31).
Regarding claim 21, Shimizu discloses the first portion (31) has an upper surface that contacts the second portion (34), the upper surface is oriented at a first angle with respect to a bottom surface of the prism, and the input face is oriented at a second angle that is greater than the first angle with respect to the bottom surface of the prism (shown in Fig. 1, wherein an acute angle is shown and a right angle is shown, and the acute angle is smaller than the right angle).
Regarding claims 22 and 37, Shimizu discloses the first wedge has a first abbe number and the second wedge has a second abbe number that is different from the first abbe number (wherein photopolymers and acrylic glass have different abbe numbers; paras [0086-0092]).
Regarding claims 24 and 38, Shimizu discloses the first portion has a first index of refraction at a given wavelength and the second portion has a second index of refraction at the given wavelength that is different than the first index of refraction (paras [0086-0094]).
Regarding claim 25, Shimizu discloses the second portion is configured to receive the light (L1) and is configured to transmit the light to the first portion (shown at 31, see Fig. 1).
Regarding claim 26, Shimizu discloses the first portion has a first index of refraction at a given wavelength and the second portion has a second index of refraction at the given wavelength that is different than the first index of refraction (para [0089]).
Regarding claim 33, Shimizu is silent as to using titanate. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use titanate, since it has 
Regarding claim 39, Shimizu discloses in Fig. 17, a head mounted display (30) comprising: a waveguide having a substrate (31, wherein the prism is the substrate) with a first surface (shown at 33) and a second surface (shown below 34) opposite the first surface and having a grating medium (33) on the first surface of the substrate; a prism having a first wedge (19) of a first material mounted to the second surface of the substrate and having a second wedge (31) mounted to the first wedge, wherein the prism is configured to direct light through the first and second wedges and into the waveguide (see paths from light source 11); and a set of volume holograms (33; para [0089]) in the grating medium and configured to diffract the light out of the waveguide (para [0090]).
Shimizu teaches that different materials can be used (paras [0086, 0198, 0213]) and the prism portions can have different indices of refraction (paras [0094-0099]) but is silent as to specifically having the second portion comprising a second material that is different from the first material. However, given that Shimizu had possession of the knowledge of both using different materials and passing different indices of refraction, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to use different materials for the first portion and the second portion, so as to ensure only the desired wavelengths are being passed through the prism, thus ensuring the viewer receives a high quality image. 

Allowable Subject Matter
Claims 23 and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art fails to teach or fairly suggest, in addition to all of the accompanying features of the claims and all of the accompanying features of any intervening claims, the following:
the first abbe number and the second abbe number are each between 40 and 50.
the prism and the grating medium have different abbe numbers, wherein the volume holograms comprise a set of overlapping volume holograms in the grating medium, wherein the set of5 overlapping volume holograms is configured to direct a first wavelength of the light coupled into the grating medium in a given direction through a given one of the first and second waveguide substrates and is configured to direct a second wavelength of the light coupled into the grating medium in the given direction through the given one of the first and second waveguide substrates.
the volume holograms comprise a first volume hologram having a first grating frequency and a first grating vector, wherein the first volume hologram is configured to diffract at least some of the light coupled into the grating medium in a given direction, wherein the volume holograms comprise a second hologram overlapping the first hologram and having a second grating frequency that is different from the first grating frequency and a second grating vector non-parallel to the first grating vector, wherein the second volume hologram is configured to diffract at least some of the light coupled into the grating medium in the given direction, wherein the volume holograms comprise a third volume hologram overlapping the first and second volume holograms and having a third grating frequency that is different from the first and second grating frequencies and a third grating vector non-parallel to the first and second7 grating vectors, wherein the third volume hologram is configured to diffract at least some of the light coupled into the grating medium in the given direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/MARY A EL-SHAMMAA/Examiner, Art Unit 2883